THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR
NEw York, NY 10118

 

 

Case 1:18-cv-08534-GBD Document 52 Filed 11/23/20 Page 1of1

CLIFTON BUDD & DEMARIA, LLP

ATTORNEYS

 

  

TEL (212) 687-7410
FAX (212) 687-3285
www.cbdm.com

TAN-PAUL A. POULOS
ASSOCIATE
E-MAIL: IAPOULOS@CBDM.COM

November 23, 2020 SO ORDERED

The initial
VIA ECF NH a conference sched
Hon. George B. Daniels NOV 2 3 eg ror November 24, 2020 is ued
United States District Court 9: Journed to February 9, 2021 at
Southern District of New York Go

500 Pearl Street, Room 1310 Priv
New York, New York 10007 ns | an

Re:  Recarte et al v. Twenty-Three-One-Nought-W, LLC et al
1:18-cv-08534-GBD
Request to Adjourn Conference

 

Dear Judge Daniels:

This firm represents the Defendants in the above-referenced action. Pursuant to
Paragraph II(C) of Your Honor’s Individual Practices, Defendants write on behalf of all parties to
provide a status report and request that the status conference currently scheduled for Tuesday,
November 24, 2020, be adjourned until January 26, 2021, or another time that is convenient for
the Court.

The parties submit this status report and respectfully request an adjournment because the
parties are amicably addressing residual discovery deficiencies that do not require the Court’s
attention at this time and coordinating a non-party deposition. No other scheduled dates will be
affected by an adjournment.

Thank you for Your Honor’s consideration.

Respectfully submitted,
CLIFTON BUDD & DeMARIA, LLP
Attorneys for the Defendants

Arthur J. Robb
lan-Paul A. Poulos

 

cc: All Counsel of Record
